DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Restriction Requirement:
Applicant argues: the original claim 8 was presented as Markush, presenting alternatives for the coupler, i.e. a sleeve, a clamp, and a rod, the scope has not been changed.
Response: the office agrees with the Applicant that the alternatives of the coupler were generally claimed in original claim 8 (Generic); however, the set of amended claims filed on 12/19/2021, introduced more details for the alternatives of the coupler, by specifying that each of the couplers is intended to interact with a specific implant / component for treating a specific anatomical portion, thereby changing the scope of the generic original claims and rendering each of the couplers to be treated as species. Example, the set of claim amendments filed on 12/19/2021 specified that the sleeve is intended for use with a femoral stem, the clamp is intended for use with a knee component, and the rod is intended for use with an acetabular cup. Each of which being classified differently and would be a serious burden on the Examiner to search / examine all the alternatives. Moreover, the office is of the position that the coupler being a rod was the coupler examined from the alternatives of the coupler claimed under Markush after the set of claims filed on 12/19/2021, and the rod is therefore considered as elected by original presentation.   
Specification:
The specification filed on 05/11/2022 is acknowledged and is acceptable for entry.
Drawing:
The drawings filed on 05/11/2022 is acknowledged and is acceptable for entry.
With regards to Applicant’s argument directed to that it was agreed in the interview dated 01/07/2022, that Applicant will consider submitting new Figure showing the limitation newly introduced in the claims. The office is of the position that submitting new figures to show limitations newly introduced to the claims, to meet the requirements of the MPEP, differs from introducing new matter to the application, wherein the after final claim amendments dated 12/19/2021, introduced the limitation of “the robotic arm is configured to slidingly engage the rod”, and the office directed the Applicant to that the newly introduced limitation has to be shown in the drawings and supported by the original disclosure, in a way to be consistent with the MPEP, which differ from introducing such limitation as a new matter to the original disclosure. 
Prior Art Rejection:
Applicant's arguments filed 05/11/2022 have been fully considered but they are not persuasive. 
Applicant argues: the cited references discloses systems that allow various tools to be interchanged for use during a procedure, only one tool can be used at any given time, but not simultaneously. Unlike the systems disclosed, the coupler is designed to be used simultaneously with tools.
Response: In response to Applicant's argument that the cited references do not include certain features of Applicant's invention, the limitations on which the Applicant relies (i.e., the coupled to be used simultaneously / in tandem with tools) are not stated in the claims.  Therefore, it is irrelevant whether the reference includes those features or not.
Applicant argues: the system’s ability to uniquely determine the contour and dimension of the implant component, as claimed at claims 13, 14 and 21, is not disclosed by the cited references. Unlike the systems disclosed by Mahfouz and Ryan, this system is able to provide real-time position and orientation of the implant and contour and dimensional data of the implant component, independent of any anatomic registration (e.g. using a stylus, probe, etc.) required to complete the surgical task.
Response: the office is of the position that claims 13, 14 and 21 directly or indirectly depending from a rejected claim 1, and therefore, rejectable.
Furthermore, in response to Applicant's argument that the cited references do not include certain features of Applicant's invention, the limitations on which the Applicant relies (i.e., this system is able to provide real-time position and orientation of the implant and contour and dimensional data of the implant component, independent of any anatomic registration (e.g. using a stylus, probe, etc.) required to complete the surgical task) are not stated in the claims.  Therefore, it is irrelevant whether the reference includes those features or not.
Applicant argues: the systems presented in the cited references are not enabled to remove permanent implants during revision procedure , simultaneous use as described in the current application.
Response: the office is of the position that it has been held that in product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. In this case, the disclosed system is capable of performing the claimed functions at least because the disclosed system exhibits a substantially identical structure to that claimed.
In In re Schreiber, 128 F.3d 1473, 44 USPQ2d 1429 (Fed. Cir. 1997), the court affirmed a finding that a prior patent to a conical spout used primarily to dispense oil from an oil can inherently performed the functions recited in applicant’s claim to a conical container top for dispensing popped popcorn.
Furthermore, it has been held that "[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)." {MPEP 2114 (II)}.
In view of the preceding explanation, the rejections deemed proper and hereby maintained.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the implant extraction tools and implant insertion tools, as required by claim1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 3, 5, 7, 9 – 14 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In claim 1/II.9 – 11, the recitations of “implant extractions tools … implant insertion tools” seems to have no support in the original disclosure, wherein the original disclosure is best understood as referring to “an implant extraction tool”, i.e. ¶72, and “an implant insertion tool”, i.e. ¶18. Applicant may provide explicit support for that extraction tools and insertion tools are required for use with the implant, or amend the claim to be consistent with the original disclosure, requiring a tool for each, or cancel the claim to overcome this rejection.
For the sake of examination, the preceding limitations are interpreted as referring to “implant extractions tool … implant insertion tool”.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 3, 5, 7, 9 – 14 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1/II.42 – 49, the “and” between the two wherein recitations, makes the claim unclear and vague, wherein earlier in the claim, the coupler was referred to as one of sleeve, clamp or rod; however, the “and” between the two wherein recitations makes the claim to be understood as referring to the use of two alternatives of the coupler together, clarification is requested.
For the sake of examination, the claim is interpreted as referring to the use of one of the sleeve, clamp and the rod, and the “and” between the two wherein recitations should be substituted with “or”.
In claim 1/I.49, the recitation of “a robotic-assisted cutting tool is used to extract the implant component” makes the claim unclear and vague, as for not specifying the structural correlation between the “implant extraction tool” in line 9, and the “robotic-assisted cutting tool is used to extract the implant component” in line 49, clarification is requested.
For the sake of examination, the “robotic-assisted cutting tool is used to extract the implant component” is interpreted as referring to the “implant extraction tool”.
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102/103 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1 – 3, 5, 7, 9 – 14 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mahfouz (US Pub. 2017/0367766 A1), or alternatively, under 35 U.S.C. 103 as being unpatentable over Mahfouz (US Pub. 2017/0367766 A1) in view of Ryan et al. (US Pub. 2018/0049622 A1).

    PNG
    media_image1.png
    566
    1288
    media_image1.png
    Greyscale

Claim 1, Mahfouz discloses a system capable of extracting and placing joint implants [abstract, Figs. 1 – 103 and Fig.31 to Mahfouz, above] comprising:
a centralized computing system [i.e. central processing unit of the AR system, ¶129]; 
an implant component being acetabular cup [hip cup, Figs.31 – 32, ¶212 - ¶213]; 
a robotic arm and/or navigation system in communication with the centralized computing system [at least a portion of the AR system, defining a navigation system, and/or robotic system, ¶124, ¶128 - ¶129 and Fig.20]; 
implant extraction tool [i.e. surgical saw and/or burr or router, Figs.33 and 41, and ¶214 and ¶222, defining an extraction tool] for manual and/or robotic-assist extraction of the implant component [being capable of extracting an implant, i.e. by cutting the surroundings manually or by the assist of a robot, Figs. 5 and 31]; 
implant insertion tool [i.e. at least a portion of the instrument defining the coupler, Fig. 31 to Mahfouz, above, defines an insertion tool] for manual and/or robotic-assist insertion of the implant component [being capable of positioning the hip cup in situ, manually or by the assist of a robot, Figs. 5 and 31]; 
an implant localization device in communication with the centralized computing system [UWB / IMU, ¶119 - ¶125, Fig.3], the implant localization device comprising: 
a coupler being a rod [defined by at least a portion of the rod of the insertion tool to be connected to the hip cup, Figs. 21 – 32], wherein the rod is configured to engage a hip cup [Fig.31 above shows the rod engaging a hip cup]; and 
a positioning system comprising one or more sensors in communication with the centralized computing system [defined by the UWB / IMU connected to the rod, and comprising at least one sensor, being i.e. accelerometer, configured to communicate with the CPU, ¶119 and ¶125], 
wherein the coupler is configured to removably engage the implant component to fix the positioning system in space relative to the implant component [inherently, wherein at a point, i.e. after placing the hip cup at a desired pose, the rod of the instrument, defining the coupler, has to be separated therefrom, and therefore a PHOSITA considering the entirety of Mahfouz’s disclosure would understand that the rod of the instrument, defining the coupler, is configured for removably engaging the hip cup], 
2wherein a real-time position and orientation of the positioning system is determinable by the centralized computing system, based on data from the positioning system [¶121 - ¶125 and ¶133, wherein a real-time position and orientation of the UWB tracking unit is communicated to the CPU], 
wherein the centralized computing system is configured to calculate a real-time position and orientation of the implant component, based on the real-time position and orientation of the positioning system [¶140, ¶153 - ¶154 and ¶168], 
wherein the centralized computing system is configured to provide real-time instructions to the robotic arm and/or the navigation system to facilitate extraction and/or insertion of the implant component, said real-time instructions being based on the real-time position and orientation of the implant component [¶153 - ¶154, i.e. provide placement information concerning the implant and/or location and orientation information from the trackers on the patient’s bone and surgical instrument], 
wherein, in revision procedures wherein the localization device includes the rod, the localization device remain coupled to the implant component while a robotic-assisted cutting tool is used to extract the implant component [Figs.31 – 33, wherein at least the saw and/or burr are independent from the coupler of the hip cup, thereby capable of being independently used while the localization device remain coupled to the hip cup; and/or the instrument defining the coupler is capable of being used for inserting the hip cup while the localization device being remained coupled to the implant through the rod of the instrument, defining the coupler. Note: the office is of the position that the system of the cited reference(s) exhibits substantially identical structure to that claimed, and therefore inherently capable of performing claimed functions if one desire to do so].  
Assuming that Applicant does not agree with the preceding interpretation, directed to that the coupler of Mahfouz is inherently configured to removably engage the hip cup. The office takes alternative interpretation, wherein Ryan teaches an analogous system [abstract, Figs. 11 – 12] comprising a rod [defined by at least a portion of 1106] configured to removably engage a hip cup [1102] via a threaded connection [1204, ¶99]. 
Accordingly, a PHOSITA would have been motivated before the effective filing date of the current application to combine the teachings of Mahfouz and Ryan, and construct the rod and hip cup of Mahfouz having a threaded connection therebetween in view of Ryan. One would have been motivated to do so in order to allow the reuse of the instrument for the placement of more than one hip cup and facilitate disconnecting the instrument from the hip cup upon positioning the hip cup in a desired pose. 
Claims 2 – 3, 5, 7, 9, 11 – 14 and 21 , Mahfouz alone or in combination with Ryan discloses the limitations of claim 1, as above, and further, Mahfouz discloses (claim 2) wherein a starting position and orientation of the positioning system is registered with the centralized computing system, wherein the centralized computing system is configured to use real-time data from the positioning system to determine changes in position and orientation of the positioning system, relative to the starting position and orientation of the 3positioning system, thereby allowing the computing system to calculate a real- time position and orientation of the positioning system [¶118, ¶129, ¶157 - ¶160 and ¶212 - ¶213, i.e. wherein registration between the UWB connected to a subject and AR including the CPU may be accomplished by either registering the AR coordinate system to the UWB coordinate system, or vise versa, and the location of the instruments to be collected through the AR system and UWB units during activities to be used together to determine transformation between the two tracking system coordinates]; (claim 3) wherein the centralized computing system is configured to determine a real-time position and orientation of the robotic arm relative to the real-time position and orientation of the implant component, wherein the robotic arm is configured to execute instructions received from the centralized computing system, wherein the real-time instructions are further based on a real-time spatial relationship between the robotic arm and the implant component [¶116 - ¶118, ¶126, ¶129 and ¶158, wherein self-references hybrid navigation module based on the UWB and IMB technologies is used to improve the accuracy of simultaneous translational and rotational tracking of surgical tools and surgeon/user during a surgical procedure, and wherein tracking devices of the present disclosure are used to track surgical instruments, implants, patient anatomy and a surgeon as part of carrying out a surgical plan]; (claim 5) one or more reference markers [defined by at least one or more components of a tracking device, such as: one or more of the inertial measurement units, and/or one or more UWB transceiver units, ¶119], wherein the one or more reference markers are registered with the centralized computing system[¶118, ¶157 - ¶160, i.e. wherein registration between the UWB connected to a subject and AR including the CPU may be accomplished by either registering the AR coordinate system to the UWB coordinate system, or vise versa], wherein the centralized computing system is configured to determine a real-time position and orientation of the one or more reference markers relative to the real-time position and orientation of the implant component and the robotic arm, wherein the real-time instructions are further based on the real-time position and 4orientation of the one or more reference markers relative to the real-time position and orientation of the implant component and the robotic arm [¶2, ¶118, ¶126 and ¶212 - ¶213, wherein tracking devices being used to track surgical instruments, implants, patient anatomy and a surgeon; and the location of the instruments to be collected through the AR system and UWB units during activities to be used together to determine transformation between the two tracking system coordinates; and wherein self-references hybrid navigation module based on the UWB and IMB technologies is used to improve the accuracy of simultaneous translational and rotational tracking of surgical tools and surgeon/user during a surgical procedure]; (claim 7) a probe [Fig.31 to Mahfouz, above, defined by at least one pin configured to connect a tracking device to the anatomy and/or at least one antenna] configured to register the one or more reference markers with the centralized computing system [¶157 - ¶160, i.e. wherein registration between the UWB connected to a subject and AR including the CPU may be accomplished by either registering the AR coordinate system to the UWB coordinate system, or vise versa], wherein the centralized computing system is configured to analyze a real-time position and orientation of the coupler relative to the real-time position and orientation of the one or more reference markers to determine real-time joint parameters of the implant component [¶2, ¶118, ¶126 and ¶212 - ¶213, wherein tracking devices being used to track surgical instruments, implants, patient anatomy and a surgeon; and the location of the instruments to be collected through the AR system and UWB units during activities to be used together to determine transformation between the two tracking system coordinates; and wherein self-references hybrid navigation module based on the UWB and IMB technologies is used to improve the accuracy of simultaneous translational and rotational tracking of surgical tools and surgeon/user during a surgical procedure; and wherein the hip cup is tracked relative to the anatomy]; (claim 9) wherein the positioning system is integrally formed as part of the coupler [¶201 and Fig.31 to Mahfouz, above, wherein the positioning system defines a part of the instrument defining the rod / coupler]; (claim 11) wherein the one or more sensors comprises at least one of an accelerometer and a gyroscope [¶119]; (claim 12) wherein the one or more sensors comprises a sensor array [¶119, having one or more inertial measurement units]; (claim 21) 6a joint templating software program configured to compare joint scans with overlay schematics of the implant component [¶156, virtual implant component sized and placed on the virtual bone models in software]; and a CAD software program configured to analyze a computer-generated design of the implant component [¶288, a process of creating and using networks for defining optimal CAD parameters for a restorative patient implant. Inputs are processed by the network to determine best shape of the patient specific implant], wherein the computer generated design comprises contour and dimensional data of the implant component [¶288, wherein the CAD parameters for a restorative patient-specific implant is defined from kinematic data], wherein the joint templating software program and the CAD software program are executed on the centralized computing system [¶128 - ¶133 and ¶156, the AR system composed of at least central processing unit, one or more network communication system and head-mounted display, and the user communicates with the surrounding real-world through the AR system], wherein the real-time instructions are further based on data from the joint templating software program and the CAD software program [¶153 - ¶154, wherein the placement information concerning the implant and/or location and orientation information from the trackers on the patient’s bone are based on the planning steps of virtually correlating the implant to the anatomy, and the designing of the patient specific implant to correspond to the anatomy]; (claim 13) a database of implant component designs, wherein the database comprises the computer-generated design [¶296]; (claim 14) a probe in communication with the centralized computing system [¶158 - ¶161, pointer or stylus being in communication with the CPU of the AR], wherein the probe is configured to register virtual reference points on the implant component [¶158 - ¶161, collect points of an object], wherein the CAD software program is further configured to extrapolate contour and dimension data of the implant component, based on the virtual reference points [¶158 - ¶161 and ¶288, inputs to the CAD are to be determined based on the points].  
Claim 10, Mahfouz alone or in combination with Ryan discloses the limitations of claim 1, as above, and further, Mahfouz discloses wherein the positioning system is coupled to the coupler [Fig.31 to Mahfouz, above]. However, Mahfouz does not explicitly disclose wherein the positioning system is removably coupled to the coupler. 
Ryan teaches an analogous system [abstract, Figs. 11 – 12] comprising a releasable connection [1200 and 1202] between a positioning system [1104] and a coupler [1106].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current application to combine the teachings of Mahfouz and Ryan, and construct the implant localization device of Mahfouz having a releasable connection for removably coupling the positioning system to the coupler in view of Ryan. One would have been motivated to do so in order to facilitate replacement of the positioning system if to fail and/or in order to allow the use of the positioning system with other instruments if the coupler is not in use and/or in order to facilitate sterilizing the coupler.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL S. HANNA whose telephone number is (571)270-3248. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAMUEL S HANNA/Primary Examiner, Art Unit 3775